MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                 Aug 07 2019, 9:06 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James T. Hackney,                                        August 7, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-64
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela D. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G16-1810-CM-34531




Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-64 | August 7, 2019                       Page 1 of 5
                                             Case Summary
[1]   James Hackney appeals his conviction for domestic battery, a Class A

      misdemeanor. We affirm.


                                                     Issue
[2]   Hackney raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                     Facts
[3]   On October 10, 2018, Tracie Parker and her boyfriend, Hackney, left a bar and

      started riding bicycles home. Parker was intoxicated and had the phone they

      shared. At some point, the couple argued and got off their bicycles, and Parker

      threw the phone. Parker “[took] off running,” and Hackney chased her. Tr.

      Vol. II p. 28. Witnesses on the street called the police as a result of the

      argument.


[4]   Officer James Wallace with the Indianapolis Metropolitan Police Department

      was only a few hundred yards away from the area when he received a dispatch.

      When Officer Wallace arrived on the scene seconds later, he observed Hackney

      chasing Parker in the middle of the road, and they were running toward Officer

      Wallace. Officer Wallace saw Hackney push Parker from behind. Parker

      stumbled and fell down. Officer Wallace activated his emergency lights, and

      Hackney yelled that Parker “stole his phone.” Id. at 20. During the

      investigation, Hackney talked to Parker in a “threatening manner.” Id. at 21.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-64 | August 7, 2019   Page 2 of 5
      Officer Wallace saw that Parker was “scared” and that she had fresh wounds on

      her knee cap and elbow. Id.


[5]   The State charged Hackney with domestic battery, a Class A misdemeanor. At

      a bench trial, Parker testified that Hackney “pushed [her] but not hard.” Id. at

      9. Parker later described the touch as “just like a tap, like give me my phone . .

      . .” Id. at 14. The trial court found Hackney guilty as charged. Hackney now

      appeals.


                                                  Analysis
[6]   Hackney challenges the sufficiency of the evidence to support his conviction.

      When there is a challenge to the sufficiency of the evidence, “[w]e neither

      reweigh evidence nor judge witness credibility.” Gibson v. State, 51 N.E.3d 204,

      210 (Ind. 2016) (citing Bieghler v. State, 481 N.E.2d 78, 84 (Ind. 1985), reh’g

      denied, cert. denied), reh’g denied, cert denied. Instead, “we ‘consider only that

      evidence most favorable to the judgment together with all reasonable inferences

      drawn therefrom.’” Id. (quoting Bieghler, 481 N.E.2d at 84). “We will affirm

      the judgment if it is supported by ‘substantial evidence of probative value even

      if there is some conflict in that evidence.’” Id. (quoting Bieghler, 481 N.E.2d at

      84); see also McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018) (holding that,

      even though there was conflicting evidence, it was “beside the point” because

      that argument “misapprehend[s] our limited role as a reviewing court”).

      Further, “[w]e will affirm the conviction unless no reasonable fact-finder could

      find the elements of the crime proven beyond a reasonable doubt.” Love v. State,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-64 | August 7, 2019   Page 3 of 5
      73 N.E.3d 693, 696 (Ind. 2017) (citing Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007)).


[7]   Indiana Code Section 35-42-2-1.3(a) governs the offense of domestic battery

      and provides: “[A] person who knowingly or intentionally: (1) touches a family

      or household member in a rude, insolent, or angry manner . . . commits

      domestic battery, a Class A misdemeanor.” In the charging information, the

      State alleged that Hackney “did knowingly touch Tracie Parker, a family or

      household member, in a rude, insolent or angry manner by striking and/or

      pushing Tracie . . . .” Appellant’s App. Vol. II p. 15. A person engages in

      conduct “knowingly” if, “when he engages in the conduct, he is aware of a high

      probability that he is doing so.” Ind. Code § 35-41-2-2(b). “Evidence of

      touching, however slight, is sufficient to support a conviction for battery.” Ball

      v. State, 945 N.E.2d 252, 258 (Ind. Ct. App. 2011), trans. denied.


[8]   Hackney argues that he did not push or strike Parker and that the “tap” was not

      intended as a rude, insolent, or angry touch. Appellant’s Br. p. 7. The evidence

      most favorable to the conviction, however, is that Hackney and Parker argued

      over their phone after leaving a bar. Neighbors called police, and Officer

      Wallace arrived on the scene quickly. Officer Wallace witnessed Hackney

      chasing Parker and observed Hackney push Parker from behind. As a result,

      Parker stumbled and fell down. Sufficient evidence exists from which the trial

      court could infer that, by chasing and pushing Parker, Hackney knowingly

      touched Parker in a rude, insolent, or angry manner. Hackney’s arguments are



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-64 | August 7, 2019   Page 4 of 5
       merely a request that we reweigh the evidence and judge the credibility of the

       witnesses, which we cannot do.


[9]    The State presented sufficient evidence to sustain Hackney’s conviction for

       domestic battery, a Class A misdemeanor.


                                                 Conclusion
[10]   The evidence is sufficient to sustain Hackney’s conviction. We affirm.


[11]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-64 | August 7, 2019   Page 5 of 5